WEIER, Judge.
Movant has appealed from a denial of his motion to vacate judgment and sentence of life imprisonment entered upon his plea of guilty in a first degree murder case. The state contends that the appeal must be dismissed because of our lack of jurisdiction for the reason that the notice of appeal was not timely filed. We agree.
In this Rule 27.26 proceeding, the court, after a full evidentiary hearing, denied the motion to vacate judgment and sentence on August 1, 1974. No after-trial motions were filed and on September 23, 1974 mov-ant filed notice of appeal. Since no motion for a new trial was filed, the judgment denying the motion became final for purpose of appeal thirty days after it was entered, that is, on August 31, 1974. Rules 28.03 and 81.05(a); State v. Lindner, 498 S.W.2d 754, 755 (Mo. banc 1973).
Notice of appeal must be filed within ten days after the judgment becomes final; otherwise the appellate court does not have jurisdiction to hear the appeal. Rule 81.04; State v. Lindner, supra; Johnson v. State, 521 S.W.2d 479, 480 (Mo.App.1975). Here, no notice of appeal was filed within the ten days following August 31, 1974. Nor was any application made for a special order of this court allowing a late filing of the notice of appeal as authorized by Rule 81.-07(a), and no order was made.
The appeal is dismissed.
DOWD and RENDLEN, JJ., concur.